DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 04/30/2021. The examiner acknowledges the amendments to claims 1, 3, 8, 10, and 12-14. Claims 4 and 11 are cancelled. Claims 1-3, 5-10, and 12-14 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 6, filed 04/30/2021, with respect to the USC 102 and 103 rejections of claims 1-3, 5-10, and 12-14 have been fully considered and are persuasive.  The USC 102 and 103 rejections of claims 1-3, 5-10, and 12-14 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Threadgill on 05/05/2021.

The application has been amended as follows: 
8. An impedance based monitor, the impedance based monitor configured to measure a voltage on a subject, before any current is applied to the subject by the impedance based monitor, and if any voltage is detected then the impedance based monitor is to indicate a warning, wherein measuring the voltage on the subject is repeated in different frequency bands until a free frequency band is found.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 8 comprise allowable subject matter pertaining to a method comprising measuring voltage on the subject in a different frequency band is repeated until a free frequency band is found.
US 20160183813 A1 to Naima (cited in previous Office Action) teaches measuring voltage across multiple frequency bands [0034, 0049, 0052, 0071]. However, Naima does not specifically teach measuring voltage on the subject in a different frequency band is repeated until a free frequency band is found.
Claims 2-3, 5-7, 9-10, and 12-14 are allowable for depending on the allowable subject matter of claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL L CERIONI/Primary Examiner, Art Unit 3791